Name: 2005/390/EC: Commission Decision of 18 May 2005 amending for the fifth time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in North Korea (notified under document number C(2005) 1451) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  Asia and Oceania;  natural environment
 Date Published: 2005-05-21; 2006-12-12

 21.5.2005 EN Official Journal of the European Union L 128/77 COMMISSION DECISION of 18 May 2005 amending for the fifth time Decision 2004/122/EC concerning certain protection measures in relation to avian influenza in North Korea (notified under document number C(2005) 1451) (Text with EEA relevance) (2005/390/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (3) provides that Member States are to authorise the import of birds from third countries listed as members of the Office International des Epizooties (OIE) and that those birds are to be subjected to quarantine and testing upon entry into the Community. (2) The Democratic Peoples Republic of Korea (North Korea) has confirmed an outbreak of avian influenza on its territory. North Korea is a member of the OIE and accordingly Member States are to accept imports of such birds from that country under Decision 2000/666/EC. Taking into account the potential serious consequences related to the specific avian influenza virus strain involved in the rest of Asia, the importation of those birds from North Korea should be suspended as a precautionary measure. (3) Under Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (4), the importation of unprocessed feathers and parts of feathers originating in North Korea is authorised. In view of the current disease situation in North Korea those imports should be suspended. (4) Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several Asian countries (5) was adopted in response to outbreaks of avian influenza in several Asian countries. Article 4 of that Decision provides that Member States are to suspend the importation from certain third countries of unprocessed feathers and parts of feathers and live birds other than poultry, as defined in Decision 2000/666/EC. In the interests of animal and public health, North Korea should be added to the third countries referred to in Article 4 of Decision 2004/122/EC. (5) Decision 2004/122/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 4(1) of Decision 2004/122/EC is replaced by the following text: 1. Member States shall suspend the importation from Cambodia, China including Hong Kong, Indonesia, Laos, Malaysia, North Korea, Pakistan, Thailand and Vietnam of:  unprocessed feathers and parts of feathers, and  live birds other than poultry  as defined in Decision 2000/666/EC, including birds accompanying their owners (pet birds). Article 2 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (4) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (5) OJ L 36, 7.2.2004, p. 59. Decision as last amended by Decision 2005/194/EC (OJ L 63, 10.3.2005, p. 25).